
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4


COMCAST CORPORATION
2002 DEFERRED COMPENSATION PLAN


ARTICLE 1—COVERAGE OF PLAN


        1.1.    Background, Continuation and Freeze of Plan.    

        (a)   Comcast Corporation, a Pennsylvania corporation, hereby amends and
restates the Comcast Corporation 2002 Deferred Compensation Plan (the "Plan"),
effective February 24, 2004. The Plan was initially adopted effective
February 12, 1974 and was amended and restated effective August 15, 1996,
June 21, 1999, December 19, 2000, October 26, 2001, April 29, 2002, July 9,
2002, November 18, 2002, March 3, 2003, December 1, 2003, January 30, 2004 and
February 24, 2004.

        (b)   In order to preserve the favorable tax treatment available to
deferrals that were made under the Plan before January 1, 2005 in light of the
American Jobs Creation Act of 2004 and the regulations issued by the Department
of the Treasury thereunder (the "AJCA"), no Compensation may be deferred under
the Plan pursuant to an Initial Election after December 31, 2004, other than
amounts that (i) were subject to an Initial Election before January 1, 2005,
(ii) would, but for such Initial Election, have been paid in 2005 and (iii) are
treated as earned and vested as of December 31, 2004 under IRS Notice 2005-1.

        (c)   Amounts earned and vested prior to January 1, 2005 are and will
remain subject to the terms and conditions of the Plan

        1.2.    Plan Unfunded and Limited to Outside Directors and Select Group
of Management or Highly Compensated Employees.    The Plan is unfunded and is
maintained primarily for the purpose of providing outside directors and a select
group of management or highly compensated employees the opportunity to defer the
receipt of compensation otherwise payable to such outside directors and eligible
employees in accordance with the terms of the Plan.


ARTICLE 2—DEFINITIONS


        2.1.    "Account" means the bookkeeping accounts established pursuant to
Section 5.1 and maintained by the Administrator in the names of the respective
Participants, to which all amounts deferred and earnings allocated under the
Plan shall be credited, and from which all amounts distributed pursuant to the
Plan shall be debited.

        2.2.    "Active Participant" means:

        (a)   Each Participant who is in active service as an Outside Director;
and

        (b)   Each Participant who is actively employed by a Participating
Company as an Eligible Employee.

        2.3.  "Administrator" means the Committee.

        2.4.  "Affiliate" means, with respect to any Person, any other Person
that, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, the term
"control," including its correlative terms "controlled by" and "under common
control with," mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

        2.5.  "Annual Rate of Pay" means, as of any date, an employee's
annualized base pay rate. An employee's Annual Rate of Pay shall not include
sales commissions or other similar payments or awards.

        2.6.  "Applicable Interest Rate" means:

        (a)   Except as otherwise provided in Sections 2.6(b) or (c), the
Applicable Interest Rate means the interest rate that, when compounded daily
pursuant to rules established by the Administrator from time to time, is
mathematically equivalent to 12% per annum, compounded annually.

        (b)   Except to the extent otherwise required by Section 10.2, effective
for the period beginning as soon as administratively practicable following a
Participant's employment termination date to the date

--------------------------------------------------------------------------------






the Participant's Account is distributed in full, the Administrator, in its sole
discretion, may designate the term "Applicable Interest Rate" for such
Participant's Account to mean the lesser of (i) the rate in effect under
Section 2.6(a) or (ii) the Prime Rate plus one percent. Notwithstanding the
foregoing, the Administrator may delegate its authority to determine the
Applicable Interest Rate under this Section 2.6(b) to an officer of the Company
or committee of two or more officers of the Company.

        (c)   Except to the extent otherwise required by Section 10.2, the
Applicable Interest Rate for Severance Pay deferred pursuant to Article 3 shall
be determined by the Administrator, in its sole discretion, provided that the
Applicable Interest Rate shall not be less than the lower of the Prime Rate or
LIBOR, nor more than the rate specified in Section 2.6(a). Notwithstanding the
foregoing, the Administrator may delegate its authority to determine the
Applicable Interest Rate under this Section 2.6(c) to an officer of the Company.

        2.7.  "Beneficiary" means such person or persons or legal entity or
entities, including, but not limited to, an organization exempt from federal
income tax under section 501(c)(3) of the Code, designated by a Participant or
Beneficiary to receive benefits pursuant to the terms of the Plan after such
Participant's or Beneficiary's death. If no Beneficiary is designated by the
Participant or Beneficiary, or if no Beneficiary survives the Participant or
Beneficiary (as the case may be), the Participant's Beneficiary shall be the
Participant's Surviving Spouse if the Participant has a Surviving Spouse and
otherwise the Participant's estate, and the Beneficiary of a Beneficiary shall
be the Beneficiary's Surviving Spouse if the Beneficiary has a Surviving Spouse
and otherwise the Beneficiary's estate.

        2.8.  "Board" means the Board of Directors of the Company.

        2.9.  "CCCHI" means Comcast Cable Communications Holdings, Inc.,
formerly known as AT&T Broadband Corp.

        2.10. "Change of Control" means any transaction or series of
transactions as a result of which any Person who was a Third Party immediately
before such transaction or series of transactions owns then-outstanding
securities of the Company such that such Person has the ability to direct the
management of the Company, as determined by the Board in its discretion. The
Board may also determine that a Change of Control shall occur upon the
completion of one or more proposed transactions. The Board's determination shall
be final and binding.

        2.11. "CHC" means Comcast Holdings Corporation, formerly known as
Comcast Corporation.

        2.12. "Code" means the Internal Revenue Code of 1986, as amended.

        2.13. "Committee" means the Compensation Committee of the Board of
Directors of the Company.

        2.14. "Company" means Comcast Corporation, a Pennsylvania corporation,
as successor to CHC, including any successor thereto by merger, consolidation,
acquisition of all or substantially all the assets thereof, or otherwise.

        2.15. "Company Stock" means:

        (a)   except as provided in Section 2.15(b), Comcast Corporation Class A
Special Common Stock, par value, $0.01, including a fractional share; and

        (b)   with respect to amounts credited to the Company Stock Fund
pursuant to deferral elections by Outside Directors made pursuant to
Section 3.1(a), Comcast Corporation Class A Common Stock, par value $0.01,
including a fractional share;

and such other securities issued by Comcast Corporation as may be subject to
adjustment in the event that shares of either class of Company Stock are changed
into, or exchanged for, a different number or kind of shares of stock or other
securities of the Company, whether through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split-up or other
substitution of securities of the Company. In such event, the Committee shall
make appropriate equitable anti-dilution adjustments to the number and class of
hypothetical shares of Company Stock credited to Participants' Accounts under
the Company Stock Fund. Any reference to the term "Company Stock" in the Plan
shall be a reference to the appropriate number and

2

--------------------------------------------------------------------------------



class of shares of stock as adjusted pursuant to this Section 2.15. The
Committee's adjustment shall be effective and binding for all purposes of the
Plan.

        2.16. "Company Stock Fund" means a hypothetical investment fund pursuant
to which income, gains and losses are credited to a Participant's Account as if
the Account, to the extent deemed invested in the Company Stock Fund, were
invested in hypothetical shares of Company Stock, and all dividends and other
distributions paid with respect to Company Stock were held uninvested in cash,
and reinvested in additional hypothetical shares of Company Stock as of the next
succeeding December 31 (to the extent the Account continues to be deemed
invested in the Company Stock Fund through such December 31), based on the Fair
Market Value of the Company Stock for such December 31.

        2.17. "Compensation" means:

        (a)   In the case of an Outside Director, the total remuneration payable
in cash or payable in Company Stock (as elected by the Outside Director pursuant
to the Comcast Corporation 2003 Director Compensation Plan) for services as a
member of the Board and as a member of any Committee of the Board; and

        (b)   In the case of an Eligible Employee, the total cash remuneration
for services payable by a Participating Company, excluding sales commissions or
other similar payments or awards.

        2.18. "Death Tax Clearance Date" means the date upon which a Deceased
Participant's or a deceased Beneficiary's Personal Representative certifies to
the Administrator that (i) such Deceased Participant's or deceased Beneficiary's
Death Taxes have been finally determined, (ii) all of such Deceased
Participant's or deceased Beneficiary's Death Taxes apportioned against the
Deceased Participant's or deceased Beneficiary's Account have been paid in full
and (iii) all potential liability for Death Taxes with respect to the Deceased
Participant's or deceased Beneficiary's Account has been satisfied.

        2.19. "Death Taxes" means any and all estate, inheritance,
generation-skipping transfer, and other death taxes as well as any interest and
penalties thereon imposed by any governmental entity (a "taxing authority") as a
result of the death of the Participant or the Participant's Beneficiary.

        2.20. "Deceased Participant" means a Participant whose employment, or,
in the case of a Participant who was an Outside Director, a Participant whose
service as an Outside Director, is terminated by death.

        2.21. "Disabled Participant" means:

        (a)   A Participant whose employment or, in the case of a Participant
who is an Outside Director, a Participant whose service as an Outside Director,
is terminated by reason of disability;

        (b)   The duly-appointed legal guardian of an individual described in
Section 2.21(a) acting on behalf of such individual.

        2.22. "Eligible Employee" means:

        (a)   Each employee of a Participating Company who, as of December 31,
1989, was eligible to participate in the Prior Plan.

        (b)   Each employee of a Participating Company who was, at any time
before January 1, 1995, eligible to participate in the Prior Plan and whose
Annual Rate of Pay is $90,000 or more as of both (i) the date on which an
Initial Election is filed with the Administrator and (ii) the first day of each
calendar year beginning after December 31, 1994.

        (c)   Each individual who was an employee of an entity that was a
Participating Company in the Plan as of June 30, 2002 and who has an Annual Rate
of Pay of $125,000 as of each of (i) June 30, 2002; (ii) the date on which an
Initial Election is filed with the Administrator and (iii) the first day of each
calendar year beginning after December 31, 2002.

        (d)   Each employee of a Participating Company whose Annual Rate of Pay
is $200,000 or more as of both (i) the date on which an Initial Election is
filed with the Administrator and (ii) the first day of the calendar year in
which such Initial Election is filed.

3

--------------------------------------------------------------------------------



        (e)   Each New Key Employee.

        (f)    Each employee of a Participating Company who (i) as of
December 31, 2002, was an "Eligible Employee" within the meaning of Section 2.34
of the AT&T Broadband Deferred Compensation Plan (as amended and restated,
effective November 18, 2002) with respect to whom an account was maintained, and
(ii) for the period beginning on December 31, 2002 and extending through any
date of determination, has been actively and continuously in service to the
Company or an Affiliate.

        (g)   Each other employee of a Participating Company who is designated
by the Committee, in its discretion, as an Eligible Employee.

        2.23. "Fair Market Value"

        (a)   If shares of Company Stock are listed on a stock exchange, Fair
Market Value shall be determined based on the last reported sale price of a
share on the principal exchange on which shares are listed on the date of
determination, or if such date is not a trading day, the next trading date.

        (b)   If shares of Company Stock are not so listed, but trades of shares
are reported on the Nasdaq National Market, Fair Market Value shall be
determined based on the last quoted sale price of a share on the Nasdaq National
Market on the date of determination, or if such date is not a trading day, the
next trading date.

        (c)   If shares of Company Stock are not so listed nor trades of shares
so reported, Fair Market Value shall be determined by the Committee in good
faith.

        2.24. "Former Eligible Employee" means an employee of a Participating
Company who, as of any relevant date, does not satisfy the requirements of an
"Eligible Employee" but who previously met such requirements under the Plan or
the Prior Plan.

        2.25. "Grandfathered Participant" means an Inactive Participant who, on
or before December 31, 1991, entered into a written agreement with the Company
to terminate service to the Company or gives written notice of intention to
terminate service to the Company, regardless of the actual date of termination
of service.

        2.26. "Hardship" means a Participant's severe financial hardship due to
an unforeseeable emergency resulting from a sudden and unexpected illness or
accident of the Participant, or, a sudden and unexpected illness or accident of
a dependent (as defined by section 152(a) of the Code) of the Participant, or
loss of the Participant's property due to casualty, or other similar and
extraordinary unforeseeable circumstances arising as a result of events beyond
the control of the Participant. A need to send the Participant's child to
college or a desire to purchase a home is not an unforeseeable emergency. No
Hardship shall be deemed to exist to the extent that the financial hardship is
or may be relieved (a) through reimbursement or compensation by insurance or
otherwise, (b) by borrowing from commercial sources on reasonable commercial
terms to the extent that this borrowing would not itself cause a severe
financial hardship, (c) by cessation of deferrals under the Plan, or (d) by
liquidation of the Participant's other assets (including assets of the
Participant's spouse and minor children that are reasonably available to the
Participant) to the extent that this liquidation would not itself cause severe
financial hardship. For the purposes of the preceding sentence, the
Participant's resources shall be deemed to include those assets of his spouse
and minor children that are reasonably available to the Participant; however,
property held for the Participant's child under an irrevocable trust or under a
Uniform Gifts to Minors Act custodianship or Uniform Transfers to Minors Act
custodianship shall not be treated as a resource of the Participant. The Board
shall determine whether the circumstances of the Participant constitute an
unforeseeable emergency and thus a Hardship within the meaning of this Section.
Following a uniform procedure, the Board's determination shall consider any
facts or conditions deemed necessary or advisable by the Board, and the
Participant shall be required to submit any evidence of the Participant's
circumstances that the Board requires. The determination as to whether the
Participant's circumstances are a case of Hardship shall be based on the facts
of each case; provided however, that all determinations as to Hardship shall be
uniformly and consistently made according to the provisions of this Section for
all Participants in similar circumstances.

4

--------------------------------------------------------------------------------



        2.27. "Inactive Participant" means each Participant (other than a
Retired Participant, Deceased Participant or Disabled Participant) who is not in
active service as an Outside Director and is not actively employed by a
Participating Company.

        2.28. "Income Fund" means a hypothetical investment fund pursuant to
which income, gains and losses are credited to a Participant's Account as if the
Account, to the extent deemed invested in the Income Fund, were credited with
interest at the Applicable Interest Rate.

        2.29. "Initial Election" means a written election on a form provided by
the Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which an Outside Director or an Eligible Employee may:

        (a)   Elect to defer all or any portion of the Compensation payable for
the performance of services as an Outside Director or as an Eligible Employee
(including Severance Pay, to the extent permitted with respect to an Eligible
Employee pursuant to Section 3.2) following the time that such election is
filed; and

        (b)   Designate the time of payment of the amount of deferred
Compensation to which the Initial Election relates.

        2.30. "Insider" means an Eligible Employee or Outside Director who is
subject to the short-swing profit recapture rules of section 16(b) of the
Securities Exchange Act of 1934, as amended.

        2.31. "LIBOR" means, for any calendar year, the interest rate that, when
compounded daily pursuant to rules established by the Administrator from time to
time, is mathematically equivalent to the annual London Inter Bank Offered Rate
(compounded annually), as published in the Eastern Edition of The Wall Street
Journal, on the last business day preceding the first day of such calendar year,
and as adjusted as of the last business day preceding the first day of each
calendar year beginning thereafter.

        2.32. "New Key Employee" means each employee of a Participating Company:

        (a)   who becomes an employee of a Participating Company and has an
Annual Rate of Pay of $200,000 or more as of his employment commencement date,
or

        (b)   who has an Annual Rate of Pay that is increased to $200,000 or
more and who, immediately preceding such increase, was not an Eligible Employee.

        2.33. "Normal Retirement" means:

        (a)   For a Participant who is an employee of a Participating Company
immediately preceding his termination of employment, a termination of employment
that is treated by the Participating Company as a retirement under its
employment policies and practices as in effect from time to time; and

        (b)   For a Participant who is an Outside Director immediately preceding
his termination of service, his normal retirement from the Board.

        2.34. "Outside Director" means a member of the Board, who is not an
employee of a Participating Company.

        2.35. "Participant" means each individual who has made an Initial
Election, or for whom an Account is established pursuant to Section 5.1, and who
has an undistributed amount credited to an Account under the Plan, including an
Active Participant, a Deceased Participant and an Inactive Participant.

        2.36. "Participating Company" means:

        (a)   The Company;

        (b)   CHC;

        (c)   Comcast Cable Communications, LLC, and its subsidiaries;

        (d)   Comcast International Holdings, Inc.;

        (e)   Comcast Online Communications, Inc.;

5

--------------------------------------------------------------------------------



        (f)    Comcast Business Communications, Inc.;

        (g)   CCCHI and its subsidiaries;

        (h)   Comcast Shared Services Corporation ("CSSC"), to the extent
individual employees of CSSC or groups of CSSC employees, categorized by their
secondment, are designated as eligible to participate by the Committee or its
delegate; and

        (i)    Any other entities that are subsidiaries of the Company as
designated by the Committee in its sole discretion.

        2.37. "Person" means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

        2.38. "Plan" means the Comcast Corporation 2002 Deferred Compensation
Plan, as set forth herein, and as amended from time to time.

        2.39. "Prime Rate" means, for any calendar year, the interest rate that,
when compounded daily pursuant to rules established by the Administrator from
time to time, is mathematically equivalent to the prime rate of interest
(compounded annually) as published in the Eastern Edition of The Wall Street
Journal on the last business day preceding the first day of such calendar year,
and as adjusted as of the last business day preceding the first day of each
calendar year beginning thereafter.

        2.40. "Prior Plan" means the Comcast Corporation 1996 Deferred
Compensation Plan, as in effect immediately preceding the amendment, restatement
and renaming of the Plan as the Comcast Corporation 2002 Deferred Compensation
Plan.

        2.41. "Retired Participant" means a Participant who has terminated
service pursuant to a Normal Retirement.

        2.42. "Severance Pay" means any amount that is payable in cash and is
identified by a Participating Company as severance pay, or any amount which is
payable on account of periods beginning after the last date on which an employee
(or former employee) is required to report for work for a Participating Company.

        2.43. "Subsequent Election" means a written election on a form provided
by the Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which a Participant or Beneficiary may elect to defer (or, in
limited cases, accelerate) the time of payment or to change the manner of
payment of amounts previously deferred in accordance with the terms of a
previously made Initial Election or Subsequent Election.

        2.44. "Surviving Spouse" means the widow or widower, as the case may be,
of a Deceased Participant or a Deceased Beneficiary (as applicable).

        2.45. "Terminating Event" means either of the following events:

        (a)   the liquidation of the Company; or

        (b)   a Change of Control.

        2.46. "Third Party" means any Person, together with such Person's
Affiliates, provided that the term "Third Party" shall not include the Company
or an Affiliate of the Company.

6

--------------------------------------------------------------------------------




ARTICLE 3—INITIAL AND SUBSEQUENT ELECTIONS


3.1.Elections.

        (a)   Initial Elections.    Each Outside Director and Eligible Employee
shall have the right to defer all or any portion of the Compensation (including
bonuses, if any, and, in the case of Outside Directors, including any portion of
an Outside Director's Compensation payable in the form of Company Stock) that he
would otherwise be entitled to receive in a calendar year by filing an Initial
Election at the time and in the manner described in this Article 3; provided
that Severance Pay shall be included as "Compensation" for purposes of this
Section 3.1 only to the extent permitted, and subject to such rules regarding
the length of any initial deferral period and subsequent deferral period, if
any, established by the Administrator in its sole discretion. The Compensation
of such Outside Director or Eligible Employee for a calendar year shall be
reduced in an amount equal to the portion of the Compensation deferred by such
Outside Director or Eligible Employee for such calendar year pursuant to such
Outside Director's or Eligible Employee's Initial Election. Such reduction shall
be effected on a pro rata basis from each periodic installment payment of such
Outside Director's or Eligible Employee's Compensation for the calendar year (in
accordance with the general pay practices of the Participating Company), and
credited, as a bookkeeping entry, to such Outside Director's or Eligible
Employee's Account in accordance with Section 5.1. Amounts credited to the
Accounts of Outside Directors in the form of Company Stock shall be credited to
the Company Stock Fund and credited with income, gains and losses in accordance
with Section 5.2(c).

        (b)   Subsequent Elections.    Each Participant or Beneficiary shall
have the right to elect to defer (or, in limited cases, accelerate) the time of
payment or to change the manner of payment of amounts previously deferred in
accordance with the terms of a previously made Initial Election pursuant to the
terms of the Plan by filing a Subsequent Election at the time, to the extent,
and in the manner described in this Article 3.

        3.2.  Filing of Initial Election: General.    An Initial Election shall
be made on the form provided by the Administrator for this purpose. Except as
provided in Section 3.3, no such Initial Election shall be effective unless it
is filed with the Administrator on or before December 31 of the calendar year
preceding the calendar year to which the Initial Election applies; provided that
an Initial Election with respect to Severance Pay shall not be effective unless
it is filed within 30 days following the date of written notification to an
Eligible Employee from the Administrator or its duly authorized delegate of such
Eligible Employee's eligibility to defer Severance Pay.

        3.3.  Filing of Initial Election by New Key Employees and New Outside
Directors.

        (a)   New Key Employees.    Notwithstanding Section 3.1 and Section 3.2,
a New Key Employee may elect to defer all or any portion of his Compensation
that he would otherwise be entitled to receive in the calendar year in which the
New Key Employee was employed, beginning with the payroll period next following
the filing of an Initial Election with the Administrator and before the close of
such calendar year by making and filing the Initial Election with the
Administrator within 60 days of such New Key Employee's date of hire or within
60 days of the date such New Key Employee first becomes eligible to participate
in the Plan. Any Initial Election by such New Key Employee for succeeding
calendar years shall be made in accordance with Section 3.1 and Section 3.2.

        (b)   New Outside Directors.    Notwithstanding Section 3.1 and
Section 3.2, an Outside Director may elect to defer all or any portion of his
Compensation that he would otherwise be entitled to receive in the calendar year
in which an Outside Director's election as a member of the Board becomes
effective (provided that such Outside Director is not a member of the Board
immediately preceding such effective date), beginning with Compensation payable
following the filing of an Initial Election with the Administrator and before
the close of such calendar year by making and filing the Initial Election with
the Administrator within 60 days of the effective date of such Outside
Director's election. Any Initial Election by such Outside Director for
succeeding calendar years shall be made in accordance with Section 3.1 and
Section 3.2

7

--------------------------------------------------------------------------------



        3.4.  Calendar Years to which Initial Election May Apply.    A separate
Initial Election may be made for each calendar year as to which an Outside
Director or Eligible Employee desires to defer all or any portion of such
Outside Director's or Eligible Employee's Compensation. The failure of an
Outside Director or Eligible Employee to make an Initial Election for any
calendar year shall not affect such Outside Director's or Eligible Employee's
right to make an Initial Election for any other calendar year.

        (a)   Initial Election of Distribution Date.    Each Outside Director or
Eligible Employee shall, contemporaneously with an Initial Election, also elect
the time of payment of the amount of the deferred Compensation to which such
Initial Election relates; provided, however, that, subject to acceleration
pursuant to Section 3.5(e) or (f), Section 3.7, Section 7.1, 7.2, or Article 8,
no distribution may commence earlier than January 2nd of the second calendar
year beginning after the date the Initial Election is filed with the
Administrator, nor later than January 2nd of the eleventh calendar year
beginning after the date the Initial Election is filed with the Administrator.
Further, each Outside Director or Eligible Employee may select with each Initial
Election the manner of distribution in accordance with Article 4.

        3.5.  Subsequent Elections.

        (a)   Active Participants.    Each Active Participant, who has made an
Initial Election, or who has made a Subsequent Election, may elect to change the
manner of distribution or defer the time of payment of any part or all of such
Participant's Account for a minimum of two and a maximum of ten additional years
from the previously-elected payment date, by filing a Subsequent Election with
the Administrator on or before the close of business on June 30 of the calendar
year preceding the calendar year in which the lump-sum distribution or initial
installment payment would otherwise be made. The number of Subsequent Elections
under this Section 3.5(a) shall not be limited.

        (b)   Inactive Participants.    The Committee may, in its sole and
absolute discretion, permit an Inactive Participant to make a Subsequent
Election to change the manner of distribution, or defer the time of payment of
any part or all of such Inactive Participant's Account for a minimum of two
years and a maximum of ten additional years from the previously-elected payment
date, by filing a Subsequent Election with the Administrator on or before the
close of business on June 30 of the calendar year preceding the calendar year in
which the lump-sum distribution or initial installment payment would otherwise
be made. The number of Subsequent Elections under this Section 3.5(b) shall be
determined by the Committee in its sole and absolute discretion.

        (c)   Surviving Spouses.

        (i)    General Rule.    A Surviving Spouse who is a Deceased
Participant's Beneficiary may elect to change the manner of distribution, or
defer the time of payment, of any part or all of such Deceased Participant's
Account the payment of which would be made neither within six (6) months after,
nor within the calendar year of, the date of such election. Such election shall
be made by filing a Subsequent Election with the Administrator in which the
Surviving Spouse shall specify the change in the manner of distribution or the
change in the time of payment, which shall be no less than two nor more than ten
years from the previously-elected payment date, or such Surviving Spouse may
elect to defer payment until such Surviving Spouse's death. A Surviving Spouse
may make a total of two (2) Subsequent Elections under this Section 3.5(c)(i),
with respect to all or any part of the Deceased Participant's Account.
Subsequent Elections pursuant to this Section 3.5(c)(i) may specify different
changes with respect to different parts of the Deceased Participant's Account.

        (ii)   Exception.    Notwithstanding the above Section 3.5(c)(i), a
Subsequent Election may be made by a Surviving Spouse within sixty (60) days of
the Deceased Participant's death; provided, however, such election may only be
made with respect to amounts which would not be paid under the Deceased
Participant's election as in effect on the date of the Deceased Participant's
death until a date which is at least six (6) months from the Deceased
Participant's date of death. Such election shall be made by filing a Subsequent
Election with the Administrator in which the Surviving Spouse shall specify the
change in the manner of distribution or the change in the time of payment, which

8

--------------------------------------------------------------------------------






shall be no less than two (2) nor more than ten (10) years from the
previously-elected payment date, or such Surviving Spouse may elect to defer
payment until such Surviving Spouse's death. A Surviving Spouse may only make
one (1) Subsequent Election under this Section 3.5(c)(ii) with respect to all or
any part of the Deceased Participant's Account. Such Surviving Spouse may,
however, make one additional Subsequent Election under Section 3.5(c)(i) in
accordance with the terms of Section 3.5(c)(i). The one (1) Subsequent Election
permitted under this Section 3.5(c)(ii) may specify different changes for
different parts of the Deceased Participant's Account.

        (d)   Beneficiary of a Deceased Participant Other Than a Surviving
Spouse.

        (i)    General Rule.    A Beneficiary of a Deceased Participant (other
than a Surviving Spouse) may elect to change the manner of distribution, or
defer the time of payment, of any part or all of such Deceased Participant's
Account the payment of which would be made neither within six (6) months after,
nor within the calendar year of, the date of such election. Such election shall
be made by filing a Subsequent Election with the Administrator in which the
Beneficiary shall specify the change in the manner of distribution or the change
in the time of payment, which shall be no less than two (2) nor more than ten
(10) years from the previously-elected payment date. A Beneficiary may make one
(1) Subsequent Election under this Section 3.5(d)(i), with respect to all or any
part of the Deceased Participant's Account. Subsequent Elections pursuant to
this Section 3.5(d)(i) may specify different changes for different parts of the
Deceased Participant's Account.

        (ii)   Exception.    Notwithstanding the above Section 3.5(d)(i), a
Subsequent Election may be made by a Beneficiary within sixty (60) days of the
Deceased Participant's death; provided, however, such election may only be made
with respect to amounts which would not be paid under the Deceased Participant's
election as in effect on the date of the Deceased Participant's death until a
date which is at least six (6) months from the Deceased Participant's date of
death. Such election shall be made by filing a Subsequent Election with the
Administrator in which the Beneficiary shall specify the change in the manner of
distribution or the change in the time of payment, which shall be no less than
two (2) nor more than ten (10) years from the previously-elected payment date. A
Beneficiary may make one (1) Subsequent Election under this
Section 3.5(d)(ii) with respect to all or any part of the Deceased Participant's
Account. Subsequent Elections pursuant to this Section 3.5(d)(ii) may specify
different changes for different parts of the Deceased Participant's Account.

        (e)   Other Deferral and Acceleration by a Beneficiary.    Any
Beneficiary (other than a Surviving Spouse who has made a Subsequent Election
under Section 3.5(c) or a Beneficiary who has made a Subsequent Election under
Section 3.5(d)) may elect to change the manner of distribution from the manner
of distribution in which payment of a Deceased Participant's Account would
otherwise be made, and

        (i)    Defer the time of payment of any part or all of the Deceased
Participant's Account or deceased Beneficiary's Account for one additional year
from the date a payment would otherwise be made or begin (provided that if a
Subsequent Election is made pursuant to this Section 3.5(e)(i), the Deceased
Participant's Account or deceased Beneficiary's Account shall be in all events
distributed in full on or before the fifth anniversary of the Deceased
Participant's or a deceased Beneficiary's death); or

        (ii)   Accelerate the time of payment of a Deceased Participant's
Account or deceased Beneficiary's Account from the date or dates that payment
would otherwise be made or begin to the date that is the later of (A) six
(6) months after the date of the Deceased Participant's or deceased
Beneficiary's death and (B) January 2nd of the calendar year beginning after the
Deceased Participant's or deceased Beneficiary's death, provided that if a
Subsequent Election is made pursuant to this Section 3.5(e)(ii), the Deceased
Participant's Account or deceased Beneficiary's Account shall be distributed in
full on such accelerated payment date.

9

--------------------------------------------------------------------------------







A Subsequent Election pursuant to this Section 3.5(e) must be filed with the
Administrator within one hundred and twenty (120) days following the Deceased
Participant's or deceased Beneficiary's death. One and only one Subsequent
Election shall be permitted pursuant to this Section 3.5(e) with respect to a
Deceased Participant's Account or deceased Beneficiary's Account, although if
such Subsequent Election is filed pursuant to Section 3.5(e)(i), it may specify
different changes for different parts of the Account.

        (f)    Disabled Participant.    A Disabled Participant (who has not been
permitted to make a Subsequent Election under Section 3.5(h)) may elect to
change the form of distribution from the form of distribution that the payment
of the Disabled Participant's Account would otherwise be made and may elect to
accelerate the time of payment of the Disabled Participant's Account from the
date payment would otherwise be made to January 2nd of the calendar year
beginning after the Participant became disabled. A Subsequent Election pursuant
to this Section 3.5(f) must be filed with the Administrator on or before the
close of business on the later of (i) the June 30 following the date the
Participant becomes a Disabled Participant if the Participant becomes a Disabled
Participant on or before May 1 of a calendar year; (ii) the 60th day following
the date the Participant becomes a Disabled Participant if the Participant
becomes a Disabled Participant after May 1 and before November 2 of a calendar
year or (iii) the December 31 following the date the Participant becomes a
Disabled Participant if the Participant becomes a Disabled Participant after
November 1 of a calendar year.

        (g)   Retired Participant.    A Retired Participant (who has not been
permitted to make a Subsequent Election under Section 3.5(h)) may elect to
change the form of distribution from the form of distribution that payment of
the Retired Participant's Account would otherwise be made and may elect to defer
the time of payment of the Retired Participant's Account for a minimum of two
additional years from the date payment would otherwise be made (provided that if
a Subsequent Election is made pursuant to this Section 3.5(g), the Retired
Participant's Account shall be distributed in full on or before the fifth
anniversary of the Retired Participant's Normal Retirement). A Subsequent
Election pursuant to this Section 3.5(g) must be filed with the Administrator on
or before the close of business on the later of (i) the June 30 following the
Participant's Normal Retirement on or before May 1 or a calendar year, (ii) the
60th day following the Participant's Normal Retirement after May 1 and before
November 2 of a calendar year or (iii) the December 31 following the
Participant's Normal Retirement after November 1 of a calendar year.

        (h)   Retired Participants and Disabled Participants.    The Committee
may, in its sole and absolute discretion, permit a Retired Participant or a
Disabled Participant to make a Subsequent Election to change the form of
distribution that the payment of the Retired Participant's account would
otherwise be made or to defer the time of payment of any part or all of such
Retired or Disabled Participant's Account for a minimum of two years and a
maximum of ten additional years from the previously-elected payment date, by
filing a Subsequent Election with the Administrator on or before the close of
business on June 30 of the calendar year preceding the calendar year in which
the lump-sum distribution or initial installment payment would otherwise be
made. The number of Subsequent Elections under this Section 3.5(h) shall be
determined by the Committee in its sole and absolute discretion.

        (i)    Most Recently Filed Initial Election or Subsequent Election
Controlling.    Subject to acceleration pursuant to Section 3.5(e) or 3.5(f),
Section 3.7 or Section 7.1, no distribution of the amounts deferred by a
Participant for any calendar year shall be made before the payment date
designated by the Participant or Beneficiary on the most recently filed Initial
Election or Subsequent Election with respect to each deferred amount.

        3.6.  Distribution in Full Upon Terminating Event.    The Company shall
give Participants at least thirty (30) days notice (or, if not practicable, such
shorter notice as may be reasonably practicable) prior to the anticipated date
of the consummation of a Terminating Event. The Committee may, in its
discretion, provide in such notice that notwithstanding any other provision of
the Plan or the terms of any Initial Election or Subsequent Election, upon the
consummation of a Terminating Event, the Account balance of each Participant
shall be distributed in full and any outstanding Initial Elections or Subsequent
Elections shall be revoked.

10

--------------------------------------------------------------------------------



        3.7.  Withholding and Payment of Death Taxes.

        (a)   Notwithstanding any other provisions of this Plan to the contrary,
including but not limited to the provisions of Article 3 and Article 7, or any
Initial or Subsequent Election filed by a Deceased Participant or a Deceased
Participant's Beneficiary (for purposes of this Section, the "Decedent"), the
Administrator shall apply the terms of Section 3.7(b) to the Decedent's Account
unless the Decedent affirmatively has elected, in writing, filed with the
Administrator, to waive the application of Section 3.7(b).

        (b)   Unless the Decedent affirmatively has elected, pursuant to
Section 3.7(a), that the terms of this Section 3.7(b) not apply:

        (i)    The Administrator shall prohibit the Decedent's Beneficiary from
taking any action under any of the provisions of the Plan with regard to the
Decedent's Account other than the Beneficiary's making of a Subsequent Election
pursuant to Section 3.5;

        (ii)   The Administrator shall defer payment of the Decedent's Account
until the later of the Death Tax Clearance Date and the payment date designated
in the Decedent's Initial Election or Subsequent Election;

        (iii)  The Administrator shall withdraw from the Decedent's Account such
amount or amounts as the Decedent's Personal Representative shall certify to the
Administrator as being necessary to pay the Death Taxes apportioned against the
Decedent's Account; the Administrator shall remit the amounts so withdrawn to
the Personal Representative, who shall apply the same to the payment of the
Decedent's Death Taxes, or the Administrator may pay such amounts directly to
any taxing authority as payment on account of Decedent's Death Taxes, as the
Administrator elects;

        (iv)  If the Administrator makes a withdrawal from the Decedent's
Account to pay the Decedent's Death Taxes and such withdrawal causes the
recognition of income to the Beneficiary, the Administrator shall pay to the
Beneficiary from the Decedent's Account, within thirty (30) days of the
Beneficiary's request, the amount necessary to enable the Beneficiary to pay the
Beneficiary's income tax liability resulting from such recognition of income;
additionally, the Administrator shall pay to the Beneficiary from the Decedent's
Account, within thirty (30) days of the Beneficiary's request, such additional
amounts as are required to enable the Beneficiary to pay the Beneficiary's
income tax liability attributable to the Beneficiary's recognition of income
resulting from a distribution from the Decedent's Account pursuant to this
Section 3.7(b)(iv);

        (v)   Amounts withdrawn from the Decedent's Account by the Administrator
pursuant to Sections 3.7(b)(iii) and 3.7(b)(iv) shall be withdrawn from the
portions of Decedent's Account having the earliest distribution dates as
specified in Decedent's Initial Election or Subsequent Election; and

        (vi)  Within a reasonable time after the later to occur of the Death Tax
Clearance Date and the payment date designated in the Decedent's Initial
Election or Subsequent Election, the Administrator shall pay the Decedent's
Account to the Beneficiary.


ARTICLE 4—MANNER OF DISTRIBUTION


        4.1.  Manner of Distribution.

        (a)   Amounts credited to an Account shall be distributed, pursuant to
an Initial Election or Subsequent Election in either (i) a lump sum payment or
(ii) substantially equal annual installments over a five (5), ten (10) or
fifteen (15) year period or (iii) substantially equal monthly installments over
a period not exceeding fifteen (15) years. Installment distributions payable in
the form of shares of Company Stock shall be rounded to the nearest whole share.

11

--------------------------------------------------------------------------------



        (b)   Notwithstanding any Initial Election or Subsequent Election or any
other provision of the Plan to the contrary:

        (i)    distributions pursuant to Initial Elections or Subsequent
Elections shall be made in one lump sum payment unless the portion of a
Participant's Account subject to distribution, as of both the date of the
Initial Election or Subsequent Election and the benefit commencement date, has a
value of more than $10,000;

        (ii)   following a Participant's termination of employment for any
reason, if the amount credited to the Participant's Account has a value of
$25,000 or less, the Administrator may, in its sole discretion, direct that such
amount be distributed to the Participant (or Beneficiary, as applicable) in one
lump sum payment; provided, however, that this Section 4.1(b)(ii) shall not
apply to any amount credited to a Participant's Account until the expiration of
the deferral period applicable under any Initial Election or Subsequent Election
in effect as of April 29, 2002.

        4.2.    Determination of Account Balances for Purposes of
Distribution.    The amount of any distribution made pursuant to Section 4.1
shall be based on the balances in the Participant's Account on the date of
distribution. For this purpose, the balance in a Participant's Account shall be
calculated by crediting income, gains and losses under the Company Stock Fund
and Income Fund, as applicable, through the date immediately preceding the date
of distribution.

        4.3.    Plan-to-Plan Transfers.    The Administrator may delegate its
authority to arrange for plan-to-plan transfers as described in this Section 4.3
to an officer of the Company or committee of two or more officers of the
Company.

        (a)   The Administrator may, with a Participant's consent, make such
arrangements as it may deem appropriate to transfer the Company's obligation to
pay benefits with respect to such Participant which have not become payable
under this Plan, to another employer, whether through a deferred compensation
plan, program or arrangement sponsored by such other employer or otherwise, or
to another deferred compensation plan, program or arrangement sponsored by the
Company or an Affiliate. Following the completion of such transfer, with respect
to the benefit transferred, the Participant shall have no further right to
payment under this Plan.

        (b)   Pursuant to Q-A 19(c) of IRS Notice 2005-1, to the extent provided
by the Committee or its delegate, on or before December 31, 2005, a Participant
may, with respect to all or any portion of his or her Account, make new payment
elections as to the form and timing of payment of such amounts as may be
permitted under the Comcast Corporation 2005 Deferred Compensation Plan,
provided that following the completion of such new payment election, such
amounts shall not be treated as grandfathered benefits under this Plan, but
instead shall be treated as non-grandfathered benefits, subject to the rules of
the Comcast Corporation 2005 Deferred Compensation Plan.


ARTICLE 5—BOOK ACCOUNTS


        5.1.    Deferred Compensation Account.    A deferred Compensation
Account shall be established for each Outside Director and Eligible Employee
when such Outside Director or Eligible Employee becomes a Participant.
Compensation deferred pursuant to the Plan shall be credited to the Account on
the date such Compensation would otherwise have been payable to the Participant.

        5.2.    Crediting of Income, Gains and Losses on Accounts.    

        (a)    In General.    Except as otherwise provided in this Section 5.2,
the Administrator shall credit income, gains and losses with respect to each
Participant's Account as if it were invested in the Income Fund.

        (b)    Investment Fund Elections.    

        (i)    Except for amounts credited to the Accounts of Participants who
are Outside Directors who have elected to defer the receipt of Compensation
payable in the form of Company Stock, all amounts

12

--------------------------------------------------------------------------------



credited to Participants' Accounts on and after July 9, 2002 shall be credited
with income, gains and losses as if it were invested in the Income Fund. Each
Participant who, as of July 9, 2002, has all or any portion of his or her
Account credited with income, gains and losses as if it were invested in the
Company Stock Fund may direct, as of any business day, to have all or any
portion of the amount credited to the Company Stock Fund deemed transferred to
the Income Fund, in accordance with procedures established by the Administrator
from time to time. No portion of the Participant's Account credited to the
Income Fund may be deemed transferred to the Company Stock Fund.

        (ii)   With respect to amounts credited to Participants' Accounts
through July 9, 2002, investment fund elections shall continue in effect until
revoked or superseded. Except for amounts credited to the Accounts of
Participants who are Outside Directors who have elected to defer the receipt of
Compensation payable in the form of Company Stock, all amounts credited to
Participants' Accounts on and after July 9, 2002 shall be deemed to be invested
in the Income Fund. Except for amounts described in Section 5.2(c),
notwithstanding any investment fund election to the contrary, as of the
valuation date (as determined under Section 4.2) for the distribution of all or
any portion of a Participant's Account that is subject to distribution in the
form of installments described in Section 4.1(a) or (b), such Account, or
portion thereof, shall be deemed invested in the Income Fund (and transferred
from the Company Stock Fund to the Income Fund, to the extent necessary) until
such Account, or portion thereof, is distributed in full.

        (iii)  Investment fund elections under this Section 5.2(b) shall be
effective as soon as practicable following the Participant's election, pursuant
to procedures established by the Administrator. An Active Participant may not
make an investment fund election with respect to Compensation to be deferred for
a calendar year.

        (iv)  Except for amounts described in Section 5.2(c), if a Participant
ceases to continue in service as an Active Participant, then, notwithstanding
any election to the contrary, such Participant's Account shall be deemed
invested in the Income Fund, effective as of the first day of any calendar year
beginning after such Participant ceases to continue in service as an Active
Participant.

        (c)    Outside Director Stock Fund Credits.    Amounts credited to the
Accounts of Outside Directors in the form of Company Stock shall be credited
with income, gains and losses as if they were invested in the Company Stock
Fund. No portion of such Participant's Account attributable to amounts credited
after December 31, 2002 to the Company Stock Fund may be deemed transferred to
the Income Fund. Distributions of amounts credited to the Company Stock Fund
with respect to Outside Directors' Accounts after December 31, 2002 shall be
distributable in the form of Company Stock, rounded to the nearest whole share.

        (d)    Timing of Credits.    Compensation deferred pursuant to the Plan
shall be deemed invested in the Income Fund on the date such Compensation would
otherwise have been payable to the Participant. Accumulated Account balances
subject to an investment fund election under Section 5.2(b) shall be deemed
invested in the applicable investment fund as of the effective date of such
election. The value of amounts deemed invested in the Company Stock Fund shall
be based on hypothetical purchases and sales of Company Stock at Fair Market
Value as of the effective date of an investment election

        5.3.    Status of Deferred Amounts.    Regardless of whether or not the
Company is a Participant's employer, all Compensation deferred under this Plan
shall continue for all purposes to be a part of the general funds of the
Company.

        5.4.    Participants' Status as General Creditors.    Regardless of
whether or not the Company is a Participant's employer, an Account shall at all
times represent a general obligation of the Company. The Participant shall be a
general creditor of the Company with respect to this obligation, and shall not
have a secured or preferred position with respect to the Participant's Accounts.
Nothing contained herein shall be deemed to create an escrow, trust, custodial
account or fiduciary relationship of any kind. Nothing contained herein shall be
construed to eliminate any priority or preferred position of a Participant in a
bankruptcy matter with respect to claims for wages.

13

--------------------------------------------------------------------------------




ARTICLE 6—NO ALIENATION OF BENEFITS; PAYEE DESIGNATION


        Except as otherwise required by applicable law, the right of any
Participant or Beneficiary to any benefit or interest under any of the
provisions of this Plan shall not be subject to encumbrance, attachment,
execution, garnishment, assignment, pledge, alienation, sale, transfer, or
anticipation, either by the voluntary or involuntary act of any Participant or
any Participant's Beneficiary or by operation of law, nor shall such payment,
right, or interest be subject to any other legal or equitable process. However,
subject to the terms and conditions of the Plan, a Participant or Beneficiary
may direct that any amount payable pursuant to an Initial Election or a
Subsequent Election on any date designated for payment be paid to any person or
persons or legal entity or entities, including, but not limited to, an
organization exempt from federal income tax under section 501(c)(3) of the Code,
instead of to the Participant or Beneficiary. Such a payee designation shall be
provided to the Administrator by the Participant or Beneficiary in writing on a
form provided by the Administrator, and shall not be effective unless it is
provided immediately preceding the time of payment. The Company's payment
pursuant to such a payee designation shall relieve the Company and its
Affiliates of all liability for such payment.


ARTICLE 7—DEATH OF PARTICIPANT


        7.1.    Death of Participant.    A Deceased Participant's Account shall
be distributed in accordance with the last Initial Election or Subsequent
Election made by the Deceased Participant before the Deceased Participant's
death, unless the Deceased Participant's Surviving Spouse or other Beneficiary
timely elects to accelerate or defer the time or change the manner of payment
pursuant to Section 3.5.

        7.2.    Designation of Beneficiaries.    Each Participant and
Beneficiary shall have the right to designate one or more Beneficiaries to
receive distributions in the event of the Participant's or Beneficiary's death
by filing with the Administrator a Beneficiary designation on the form provided
by the Administrator for such purpose. The designation of a Beneficiary or
Beneficiaries may be changed by a Participant or Beneficiary at any time prior
to such Participant's or Beneficiary's death by the delivery to the
Administrator of a new Beneficiary designation form.


ARTICLE 8—HARDSHIP DISTRIBUTIONS


        Notwithstanding the terms of an Initial Election or Subsequent Election,
if, at the Participant's request, the Board determines that the Participant has
incurred a Hardship, the Board may, in its discretion, authorize the immediate
distribution of all or any portion of the Participant's Account.


ARTICLE 9—INTERPRETATION


        9.1.    Authority of Committee.    The Committee shall have full and
exclusive authority to construe, interpret and administer this Plan and the
Committee's construction and interpretation thereof shall be binding and
conclusive on all persons for all purposes.

        9.2.    Claims Procedure.    If an individual (hereinafter referred to
as the "Applicant," which reference shall include the legal representative, if
any, of the individual) does not receive timely payment of benefits to which the
Applicant believes he is entitled under the Plan, the Applicant may make a claim
for benefits in the manner hereinafter provided.

        An Applicant may file a claim for benefits with the Administrator on a
form supplied by the Administrator. If the Administrator wholly or partially
denies a claim, the Administrator shall provide the Applicant with a written
notice stating:

        (a)   The specific reason or reasons for the denial;

        (b)   Specific reference to pertinent Plan provisions on which the
denial is based;

        (c)   A description of any additional material or information necessary
for the Applicant to perfect the claim and an explanation of why such material
or information is necessary; and

14

--------------------------------------------------------------------------------



        (d)   Appropriate information as to the steps to be taken in order to
submit a claim for review.

Written notice of a denial of a claim shall be provided within 90 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Administrator may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.

        If the Applicant's claim is denied, the Applicant shall have 60 days
from the date of receipt of written notice of the denial of the claim to request
a review of the denial of the claim by the Administrator. Request for review of
the denial of a claim must be submitted in writing. The Applicant shall have the
right to review pertinent documents and submit issues and comments to the
Administrator in writing. The Administrator shall provide a written decision
within 60 days of its receipt of the Applicant's request for review, provided
that if special circumstances require an extension of time for processing the
review of the Applicant's claim, the Administrator may notify the Applicant in
writing that an additional period of up to 60 days shall be required to process
the Applicant's request for review.

        It is intended that the claims procedures of this Plan be administered
in accordance with the claims procedure regulations of the Department of Labor
set forth in 29 CFR § 2560.503-1.

        Claims for benefits under the Plan must be filed with the Administrator
at the following address:

Comcast Corporation
1500 Market Street
Philadelphia, PA 19102
Attention: General Counsel


ARTICLE 10—AMENDMENT OR TERMINATION


        10.1.    Amendment or Termination.    Except as otherwise provided by
Section 10.2, the Company, by action of the Board or by action of the Committee,
shall have the right at any time, or from time to time, to amend or modify this
Plan. The Company, by action of the Board, shall have the right to terminate
this Plan at any time.

        10.2.    Amendment of Rate of Credited Earnings.    No amendment shall
change the Applicable Interest Rate with respect to the portion of a
Participant's Account that is attributable to an Initial Election or Subsequent
Election made with respect to Compensation earned in a calendar year and filed
with the Administrator before the date of adoption of such amendment by the
Board. For purposes of this Section 10.2, a Subsequent Election to defer the
payment of part or all of an Account for an additional period after a
previously-elected payment date (as described in Section 3.5) shall be treated
as a separate Subsequent Election from any previous Initial Election or
Subsequent Election with respect to such Account.


ARTICLE 11—WITHHOLDING OF TAXES


        Whenever the Participating Company is required to credit deferred
Compensation to the Account of a Participant, the Participating Company shall
have the right to require the Participant to remit to the Participating Company
an amount sufficient to satisfy any federal, state and local withholding tax
requirements prior to the date on which the deferred Compensation shall be
deemed credited to the Account of the Participant, or take any action whatever
that it deems necessary to protect its interests with respect to tax
liabilities. The Participating Company's obligation to credit deferred
Compensation to an Account shall be conditioned on the Participant's compliance,
to the Participating Company's satisfaction, with any withholding requirement.
To the maximum extent possible, the Participating Company shall satisfy all
applicable withholding tax requirements by withholding tax from other
Compensation payable by the Participating Company to the Participant, or by the
Participant's delivery of cash to the Participating Company in an amount equal
to the applicable withholding tax.

15

--------------------------------------------------------------------------------




ARTICLE 12—MISCELLANEOUS PROVISIONS


        12.1.    No Right to Continued Employment.    Nothing contained herein
shall be construed as conferring upon any Participant the right to remain in
service as an Outside Director or in the employment of a Participating Company
as an executive or in any other capacity.

        12.2.    Expenses of Plan.    All expenses of the Plan shall be paid by
the Participating Companies.

        12.3.    Gender and Number.    Whenever any words are used herein in any
specific gender, they shall be construed as though they were also used in any
other applicable gender. The singular form, whenever used herein, shall mean or
include the plural form, and vice versa, as the context may require.

        12.4.    Law Governing Construction.    The construction and
administration of the Plan and all questions pertaining thereto, shall be
governed by the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), and other applicable federal law and, to the extent not governed by
federal law, by the laws of the Commonwealth of Pennsylvania.

        12.5.    Headings Not a Part Hereof.    Any headings preceding the text
of the several Articles, Sections, subsections, or paragraphs hereof are
inserted solely for convenience of reference and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction, or effect.

        12.6.    Severability of Provisions.    If any provision of this Plan is
determined to be void by any court of competent jurisdiction, the Plan shall
continue to operate and, for the purposes of the jurisdiction of that court
only, shall be deemed not to include the provision determined to be void.


ARTICLE 13—EFFECTIVE DATE


        The effective date of this amendment and restatement of the Plan shall
be February 16, 2005.

        IN WITNESS WHEREOF, COMCAST CORPORATION has caused this Plan to be
executed by its officers thereunto duly authorized, and its corporate seal to be
affixed hereto, as of the 16th day of February, 2005.

    COMCAST CORPORATION
 
 
BY:
       

--------------------------------------------------------------------------------


 
 
ATTEST:
 
 


--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------





QuickLinks


COMCAST CORPORATION 2002 DEFERRED COMPENSATION PLAN
ARTICLE 1—COVERAGE OF PLAN
ARTICLE 2—DEFINITIONS
ARTICLE 3—INITIAL AND SUBSEQUENT ELECTIONS
ARTICLE 4—MANNER OF DISTRIBUTION
ARTICLE 5—BOOK ACCOUNTS
ARTICLE 6—NO ALIENATION OF BENEFITS; PAYEE DESIGNATION
ARTICLE 7—DEATH OF PARTICIPANT
ARTICLE 8—HARDSHIP DISTRIBUTIONS
ARTICLE 9—INTERPRETATION
ARTICLE 10—AMENDMENT OR TERMINATION
ARTICLE 11—WITHHOLDING OF TAXES
ARTICLE 12—MISCELLANEOUS PROVISIONS
ARTICLE 13—EFFECTIVE DATE
